 4:14-cr-03127-JMG-CRZ Doc # 102 Filed: 08/21/20 Page 1 of 1 - Page ID # 212




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:14-CR-3127

vs.                                                      ORDER

JUAN CARLOS HERNANDEZ,

                  Defendants.


      IT IS ORDERED:


      1.   The government's motion to dismiss (filing 101) is granted.


      2.   The operative petition for offender under supervision (filing
           84) is dismissed.


      3.   The August 27, 2020 hearing is cancelled.


      Dated this 21st day of August, 2020.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge
